Citation Nr: 1644874	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 31, 2009 for the grant of service connection for lung cancer, to include a lobectomy.    


REPRESENTATION 

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in Togus, Maine, which denied service connection for lung cancer.  Subsequently, a September 2010 rating decision by the RO in Indianapolis, Indiana, granted service connection for lung cancer, effective December 31, 2009 (date of claim for service connection).  The Veteran appealed the effective date assigned by this decision.  The Veteran testified from Indianapolis, Indiana, at a July 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

Regarding the July 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. 

In this case, during the July 2016 Board videoconference hearing, the Veterans Law Judge informed the Veteran specifically regarding the need for there to have been a claim filed prior to the December 2009 (original) claim.  The Veterans Law Judge also asked specifically about the Veteran's intent to file a claim during VA treatment in about 1978, whether and when the Veteran took actions to file a claim for unrelated (skin) disorder, clarified that the original service connection claim was for the skin disorder, inquired as to the date of the diagnosis of lung cancer (September 2009), and actions taken following that diagnosis to file a claim for service connection for the lung cancer (in December 2009), and advised the Veteran the effective date for his case is the later of the date of claim (December 2009) or the date of the cancer (diagnosed in September 2009), and generally stressed the need to have filed a claim with VA for this disability before VA can pay compensation, and queried as to whether the service organization had timely filed claims on behalf of the Veteran; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.  Additionally, the Veteran and representative testified or contended there was a prior claim with VA, showing they understood the requirements for an earlier effective date and the need for evidence of an earlier claim.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran's formal claim for service connection for lung cancer was received by VA on December 31, 2009. 

2.  No claim for service connection for lung cancer was received prior to December 31, 2009.   


CONCLUSION OF LAW

The criteria for an effective date prior to December 31, 2009 for the award of service connection for lung cancer have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  While the Veteran has advanced that private treatment records reflect treatment for lung cancer prior to December 31, 2009 (date of claim for service connection), as the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist with the appealed issue.  See July 2016 Board hearing transcript.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Earlier Effective Date for Service Connection Lung Cancer 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA
38 C.F.R. § 3.1(r) (2015).

The Veteran contends generally that the RO should have assigned an earlier effective date than December 31, 2009 for the grant of service connection for lung cancer.  See July 2016 Board hearing transcript.  Specifically, a May 2013 statement reflects the Veteran advanced having filed a claim for service connection for lung cancer "long before December 31, 2009."  

The Veteran submitted an original claim for service connection in December 2009 that was received by VA on December 31, 2009.  The claim was originally denied in April 2010 rating decision by the RO in Togus, Maine.  Subsequently, a September 2010 rating decision by the RO in Indianapolis, Indiana, granted service connection for lung cancer, effective December 31, 2009 (date of claim for service connection).  

The Board finds that there was no correspondence received by VA prior to December 31, 2009 that can be construed as an informal claim for service connection for lung cancer.  While the Veteran contends he filed a claim for service connection for lung cancer prior to December 2009, an October 1985 claim reflects the Veteran specifically requested service connection only for disorders of the left foot and legs, and a September 2009 claim reflects the Veteran specifically requested service connection for only a skin disorder and melanoma (claimed as tumors).  Such evidence reflects that the Veteran did not have the intent to apply for service connection for lung cancer in either October 1985 or September 2009, and made the conscious choice not to apply for benefits on those dates.  

Subsequently, at the July 2016 Board hearing, the Veteran testified to only requesting service connection for disorders of the left foot and legs in 1985, as well as to first applying for service connection for lung cancer in December 2009.  See July 2016 Board hearing transcript.  Additionally, various private treatment records, as well as the July 2016 Board hearing transcript reflect a lung cancer diagnosis in approximately December 2009.  See December 2009 private treatment record; see also July 2016 Board hearing transcript.  As such, the evidence establishes no date of claim that is earlier than the date VA received the claim for service connection for lung cancer -- in December 2009.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the Veteran separated from active service in March 1973, did not file a claim for service connection within one year of service separation, and first filed an original claim for service connection for lung cancer on December 31, 2009.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than December 31, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that under the undisputed facts of this case, an effective date prior to December 31, 2009 (date of claim) for the award of service connection for lung cancer is not warranted as a matter of law.  38 U.S.C.A. § 7104 (West 2014) (providing that the Board decides only actual questions of fact or law in a case).


ORDER

An earlier effective date than December 31, 2009 for the grant of service connection for lung cancer is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


